


Exhibit 10.11

 

 

WADDELL & REED FINANCIAL, INC.

 

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

 

As Amended and Restated Effective as of January 1, 2005

 


 

WADDELL & REED FINANCIAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005

 

 

PURPOSE

 

The purpose of the Waddell & Reed Financial, Inc. Supplemental Executive
Retirement Plan is to provide deferred compensation that otherwise would be paid
currently to a select group of management or highly compensated employees of the
Company (as defined below) and any subsidiaries or affiliates of the Company
that may adopt this Plan (as defined below) with the consent of the Board of
Directors of the Company.  This Plan is designed to constitute a nonqualified
deferred compensation arrangement.  This amendment and restatement, effective
January 1, 2005, is intended to bring the Plan into compliance with section 409A
of the Code (as defined below) and guidance issued pursuant thereto.

 

ARTICLE I
DEFINITION OF TERMS

 

The following words and phrases when used herein, unless the context clearly
requires otherwise, will have the following respective meanings:

 

1.1                               “Administrator” means the Compensation
Committee.

 

1.2                               “Approved Domestic Relations Order” means a
Domestic Relations Order that is determined by the Administrator, in its sole
discretion, to be an Approved Domestic Relations Order in accordance with the
provisions of Section 6.2.

 

1.3                               “Aggregate Contribution Amount” means the
amount, if any, determined by the Compensation Committee in its sole discretion,
to be credited as a Supplemental Executive Retirement Benefit among
Participants’ Deferred Compensation Accounts for a Plan Year in accordance with
the provisions of Section 4.2(b).

 

1.4                               “Base Pay” means a Participant’s base salary
for a Plan Year, excluding extraordinary pay such as bonuses, commissions,
incentive payments, benefits, expense allowances, expense reimbursements, or
income from restricted stock or stock option awards, as designated by the
Compensation Committee in its sole discretion.

 

1.5                               “Claim for Benefits” has the meaning specified
in Section 6.6(a).

 

1.6                               “Code” means the Internal Revenue Code of
1986, as amended.

 

1.7                               “Company” means Waddell & Reed
Financial, Inc., a Delaware corporation.

 

1.8                               “Compensation Committee” means the
Compensation Committee of the Board of Directors of Waddell & Reed
Financial, Inc.

 

 

1


 

1.9                               “Deferred Compensation Account” means the
memorandum account established pursuant to Section 4.1 and maintained for each
Participant on the Company’s books and records.

 

1.10                        “Domestic Relations Order” means a final judgment,
decree, order, or property settlement agreement made pursuant to a state
domestic relations law.

 

1.11                        “Effective Date” means January 1, 2005.  The Plan
was originally effective December 10, 1998 and was subsequently amended and
restated effective July 14, 2004.

 

1.12                        “Employee” means a common-law employee of the
Company or a Participating Employer who is a member of a select group of
management or highly compensated employees.

 

1.13                        “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

1.14                        “Notice of Denial” has the meaning specified in
Section 6.6(b).

 

1.15                        “401(k) Plan” means the Waddell & Reed
Financial, Inc. 401(k) and Thrift Plan, as such plan may be amended from time to
time, or any similar plan in which a Participating Employer participates.

 

1.16                        “Participant” means an Employee who has satisfied
the requirements for eligibility under Article III and is participating in the
Plan.

 

1.17                        “Participating Employer” means a subsidiary or
affiliate of the Company that adopts this Plan by a properly executed document
evidencing such intent with the consent of the Board of Directors of the
Company.

 

1.18                        “Plan” means the Waddell & Reed Financial, Inc.
Supplemental Retirement Benefit Plan, as may be amended, modified or
supplemented from time to time.

 

1.19                        “Plan Year” means the period commencing January 1
and ending December 31.

 

1.20                        “Request for Review” has the meaning specified in
Section 6.6(d).

 

1.21                        “Separation from Service” has the definition of the
same term in Treasury Regulation Section 1.409A-1(h), and will be determined by
analyzing all of the facts and circumstances surrounding the separation, but in
no event, however, shall a Participant be considered to have separated from
service if the amount of services provided to the Company (or a Participating
Employer) has not decreased to 20% or less of the services the Participant was
providing to the Company (or a Participating Employer) during the previous
36-month period (or the full period of services provided to the Company (or a
Participating Employer) in the event that the Participant has not been employed
for 36 months).  The Participant shall not be considered to have separated from
service if the amount of services that Participant is still providing to the
Company (or a Participating Employer) is 50% or more of the services the
Participant was providing to the Company (or a Participating Employer) during
the previous 36-month period (or the full period of services provided to the
Company (or a Participating

 

 

2


 

Employer) in the event that the Participant has not been employed for 36
months). In the event that the Participant is providing services to the Company
(or a Participating Employer) in the amount of 21% to 49% of the services the
Participant was providing to the Company (or a Participating Employer) during
the previous 36-month period (or the full period of services provided to the
Company (or a Participating Employer) in the event that the Participant has not
been employed for 36 months), the Administrator shall retain the sole discretion
to determine whether or not all of the facts and circumstances surrounding the
decrease in services constitute a separation from service in accordance with
Treasury Regulation Section 1.409A-1(h).

 

1.22                        “Supplemental Executive Retirement Benefit” means
the allocations, if any, made pursuant to Section 4.2(b).

 

1.23                        “Total Disability” means a Participant is, by reason
of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve months,
receiving long-term disability benefits under the Company’s (or his or her
Participating Employer’s) long-term disability insurance plan.

 

1.24                        “Valuation Date” means December 31 and such other or
additional dates as provided herein or otherwise designated by the Administrator
as Valuation Dates for the purpose of making valuation adjustments to the
Deferred Compensation Accounts in accordance with Section 4.2(c).

 

ARTICLE II
ADMINISTRATION

 

The Plan will be administered by the Administrator and benefits under the Plan
will be paid only if the Administrator decides, in its sole discretion, that a
Participant is entitled to them.  The decision of a majority of the members of
the Compensation Committee will control; provided, however, that a member will
not be entitled to participate in discretionary decisions directly related to
such person’s own participation in the Plan.

 

The Administrator will have full power and authority to adopt rules,
regulations, and practices governing the administration of the Plan, to
interpret and apply the provisions of the Plan in its sole discretion, to alter,
amend, or revoke any rules and regulations so adopted, to enter into contracts
on behalf of the Company with respect to the Plan, and to make discretionary
decisions under the Plan, except where that authority is retained by the Company
under the Plan.  The Administrator will administer this Plan and render
decisions in a uniform and consistent manner so that all Participants in similar
circumstances are generally treated similarly.  The Administrator’s decision as
to all aspects of Plan operations, including but not limited to, the eligibility
of persons to participate in this Plan, the benefits payable under this Plan,
and the interpretation of this Plan, cannot be overturned unless it has no
foundation.

 

ARTICLE III
ELIGIBILITY

 

An Employee who has been designated by the Administrator as eligible for
participation in the Plan will be eligible for participation beginning in the
Plan Year with respect to which the designation is made.  A Participant will
continue to participate in the Plan until he or she ceases

 

 

3


 

to be a member of a select group of management or highly compensated employees,
or until the Administrator in its sole discretion determines otherwise.

 

ARTICLE IV
DEFERRED COMPENSATION ACCOUNTS

 

4.1                               Establishment of Deferred Compensation
Accounts.  At the time an Employee becomes a Participant in the Plan, the
Company will establish a Deferred Compensation Account for the Participant on
its books.

 

4.2                               Additions to Deferred Compensation Accounts.

 

(a)                                  401(k) Plan Benefit Restoration.  For each
Plan Year, the Administrator will credit the Deferred Compensation Account of
each Participant with an amount equal to four percent (4%) of his or her Base
Pay, less the amount of the maximum employer matching contribution that could be
made pursuant to the terms of the 401(k) Plan on the Participant’s behalf under
the 401(k) Plan with respect to that Plan Year.

 

(b)                                 Supplemental Executive Retirement Benefit. 
For each Plan Year, the Compensation Committee will credit the Aggregate
Contribution Amount among the Deferred Compensation Accounts of Participants in
proportion to their Base Pay for the Plan Year.

 

(c)                                  Valuation and Adjustments.  As of each
Valuation Date, the Administrator will also credit (or charge) the Participant’s
Deferred Compensation Account with valuation adjustments determined in
accordance with this Section 4.2(c).  The valuation adjustment to be credited
(or charged) to the Participant’s Deferred Compensation Account as of any
Valuation Date will be an amount equal to the performance of certain
hypothetical investments or investment vehicles since the last preceding
Valuation Date as described below.  The performance of such hypothetical
investments or investment vehicles taken into account for purposes of this
Section 4.2(c) will include, but not be limited to, in the sole discretion of
the Administrator, interest, expenses, and realized and unrealized gains and
losses.  The crediting (or charging) of amounts under this Section 4.2(c) will
occur so long as there is a balance in the Participant’s Deferred Compensation
Account; provided, however, the crediting (or charging) of amounts under this
Section 4.2(c) will cease as close as reasonably practicable (as determined by
the Administrator in its sole discretion) prior to the date a complete
distribution of a Participant’s benefit under this Plan is made.  The value of
the Participant’s Deferred Compensation Account as of the relevant Valuation
Date will be determined as if the balance of the Deferred Compensation Account
as of the preceding Valuation Date, together with any amounts subsequently
credited to (less any amounts distributed from) such Deferred Compensation
Account, had been invested since the preceding Valuation Date or the date
credited to the Deferred Compensation Account, as the case may be, in the
hypothetical investments or investment vehicles specified for the Participant’s
Deferred Compensation Account.

 

 

4


 

(d)                                 Investments.  Each Participant, in a manner
prescribed by the Administrator, may designate the hypothetical investments or
investment vehicles in which his or her Deferred Compensation Account is to be
deemed invested under the investment options permitted by the Administrator. 
Notwithstanding any other provision of this Plan, a Participant may not
designate the hypothetical investment of his or her Deferred Compensation
Account in stock or other securities of the Company or a Participating
Employer.  The Administrator (or trustee of a grantor trust if a grantor trust
is used in connection with this Plan), in its sole discretion, may determine
whether any Deferred Compensation Accounts will, in fact, be invested according
to the hypothetical investments or investment vehicles or will be invested
otherwise.  Such hypothetical investment designations may be made up to two
times per calendar year for each Participant by making an election with the
Administrator, in a manner prescribed by the Administrator.  The designation
will continue until changed by the submission of a new designation, which change
will be effective as soon as administratively feasible.

 

4.3                               Forfeiture.  All amounts credited to, and not
withdrawn from, a Participant’s Deferred Compensation Account are
nonforfeitable, except as otherwise provided in this Section 4.3 and Sections
6.1 and 6.4.

 

Notwithstanding any other provision of this Plan, a Participant’s Deferred
Compensation Account will be forfeited in its entirety if the Administrator
determines that the Participant has engaged in any activity that is (a) illegal
and involves fraud, dishonesty, or theft, or (b) intentionally detrimental to
the Company, a Participating Employer, or any subsidiary or affiliate thereof.

 

ARTICLE V
DISTRIBUTION OF BENEFITS

 

5.1                               Distribution on Termination of Employment. 
Subject to the limitations described in Section 5.5 and unless otherwise elected
pursuant to Section 5.4, amounts credited to, and not withdrawn from, a
Participant’s Deferred Compensation Account (less applicable tax and other
withholdings pursuant to Section 5.6) will be distributed in a single lump sum
payment in cash, other property, or both, in the Administrator’s sole
discretion, within 90 days after the Participant’s Separation from Service with
the Company or, if applicable, the Participating Employer.

 

5.2                               Distribution on Total Disability.  Unless
otherwise elected pursuant to Section 5.4, amounts credited to, and not
withdrawn from, a Participant’s Deferred Compensation Account (less applicable
tax and other withholdings pursuant to Section 5.6) as of the date the
Participant has sustained a Total Disability will be distributed in a single
lump sum payment in cash, other property, or both, in the Administrator’s sole
discretion, within 90 days after such determination.

 

5.3                               Distribution on Death.  Unless otherwise
elected pursuant to Section 5.4, payment of the amounts credited to, and not
withdrawn from, a Participant’s Deferred Compensation Account (less applicable
tax and other withholdings pursuant to Section 5.6) as of the date of the
Participant’s death will be distributed in a single lump sum payment in cash,
other

 

 

5


 

property, or both, in the Administrator’s sole discretion, within 90 days after
the Participant’s death, to the Participant’s designated beneficiary in
accordance with the last such designation received by the Administrator, or if
none, to the Participant’s surviving spouse, or if there is no surviving spouse,
to the personal representative of the Participant’s estate.

 

A Participant will have the right, at any time prior to his or her death, to
submit, in a manner prescribed by the Administrator, a written designation of
primary and secondary beneficiaries to whom payment under this Plan will be made
in the event of his or her death prior to complete distribution of the benefits
due and payable to the Participant under this Plan.  Each beneficiary
designation will become effective only when received by the Administrator.

 

5.4                             Form and Timing of Benefit Distribution.  A
Participant or beneficiary, in a manner prescribed by the Administrator, may
elect, or elect to change, the form and timing, subject to the Administrator’s
approval, of distribution of his or her benefits pursuant to this Section 5.4,
by delivering such election to the Administrator, in accordance with procedures
established by the Administrator.

 

(a)                                Initial Election.  On or before December 31,
2006, a Participant may elect the time and/or form of distribution of his or her
Deferred Compensation Account; provided, however, that such election, to the
extent made in calendar year 2006, will apply only to amounts that are not
otherwise payable in 2006 and may not cause a payment to be made in 2006 that
would not otherwise be payable in 2006.  In the case of the first year in which
a Participant becomes a Participant, such Participant will be entitled to
deliver his or her election, with respect to amounts credited to his or her
Deferred Compensation Account for services to be performed subsequent to the
election, within 30 days after the date the Participant has been designated by
the Administrator as eligible for participation in the Plan.

 

(b)                               Time of Payment.  A Participant may elect,
pursuant to an initial election under Section 5.4(a) or a subsequent election
under Section 5.4(d), to receive, within 90 days of the distribution time or
event, the amounts credited to, and not withdrawn from, the Participant’s
Deferred Compensation Account (less applicable tax and other withholdings
pursuant to Section 5.6) in the form elected or specified in Section 5.4(c) upon
the earlier of death (which amount will be payable pursuant to Section 5.3) or
the following:

 

(1)                                  The Participant’s Separation from Service
with the Company or, if applicable, the Participating Employer;

 

(2)                                  The determination by the Administrator that
the Participant has sustained a Total Disability; or

 

(3)                                  January 1 of a calendar year specified by
the Participant, which calendar year may be specified as a number of years
following a Participant’s Separation from Service with the Company or, if
applicable, the Participating Employer.

 

 

6

 

(c)                                Form of Payment.  A Participant may elect,
pursuant to an initial election under Section 5.4(a) or a subsequent election
under Section 5.4(d), distribution of benefits under the Plan in one of the
following forms:

 

(1)                                  Lump Sum — a single payment of the entire
balance in the Participant’s Deferred Compensation Account (less applicable tax
and other withholdings pursuant to Section 5.6).

 

(2)                                  Installments — periodic payments over a
specified period of time (less applicable tax and other withholdings pursuant to
Section 5.6), beginning as of the date specified in the Participant’s election,
which time period may not extend beyond the life expectancy of the Participant
(or the Participant’s designated beneficiary) as determined under the 1983 Group
Annuity Mortality Table or such other mortality table prescribed by the Internal
Revenue Service as the prevailing commissioners’ standard table described in
Code section 807(d)(5)(A), as determined by the Administrator in its sole
discretion.

 

(d)                                 Change in Form and Timing of Benefit
Distribution.  A Participant may change the time and/or form of settlement
elected pursuant to a “Distribution Election Form” with respect to his or her
Deferred Compensation Account by delivering a subsequent “Distribution Election
Form” in accordance with procedures set forth by the Administrator; provided,
that, such election may not result in the acceleration of the time or schedule
of any payment.   For purposes of this Section 5.4(d), installment payments will
be treated as a single payment.  In addition, any change in the form or timing
of benefits may not:

 

(1)           take effect for at least 12 months after the date on which the
election is made;

 

(2)           in the case of an election related to a payment described in
Sections 5.1, or 5.4(c) or (d), the first payment with respect to which the new
election is made must be deferred for a period of not less than five years from
the date the payment would otherwise have been made; and

 

(3)           any election to delay a payment previously elected pursuant to
this Section 5.4 may not be made less than 12 months prior to the date of the
first scheduled payment under the prior election.

 

5.5                               Specified Employees.  If the Company is
publicly traded on an established securities market or otherwise on the date of
the Participant’s Separation from Service, any distribution pursuant to
Section 5.1 shall not be distributed prior to the date that is six months
following the Participant’s Separation from Service if Participant is deemed a
“specified employee” as defined in Treasury Regulation Section 1.409A-1(i).  Any
payments delayed pursuant to this provision will be paid in a lump sum on the
date that is six months following the date of the Participant’s Separation from
Service (or, if earlier, the date of death of the “specified employee”).

 

 

7


 

5.6                               Incapacity.  In the event of the Participant’s
incapacity (as determined by the Administrator), payment pursuant to Sections
5.1 through 5.4 will be made to the Participant, to the legal guardian or
conservator of the Participant, or to an adult with whom the Participant
maintains his or her residence, as the Administrator in its sole discretion will
determine.  Such payment to a legal guardian, conservator, or adult will fully
discharge the Administrator, the Company, each Participating Employer, and this
Plan from further liability on account thereof.

 

5.7                               Withholding.  The Company may withhold or
cause to be withheld from, or with respect to, any benefit under this Plan any
federal, state, or local taxes required by law to be withheld with respect to
such benefit and such sum as the Company may reasonably estimate as necessary to
cover any taxes for which the Company may be liable and which may be assessed
with regard to such payment.

 

ARTICLE VI
GENERAL PROVISIONS

 

6.1                               Non-Transferability of Interests. 
Notwithstanding any other provision of this Plan, all Deferred Compensation
Accounts maintained by the Company will be general assets of the Company and
will be subject to the claims of such Employer’s general creditors.

 

Except as provided in Section 6.2, benefits payable to Participants under this
Plan may not in any manner be anticipated, assigned (either at law or in
equity), alienated, sold, transferred, pledged, encumbered, or subjected to
attachment, garnishment, levy, execution, or other legal or equitable process by
creditors of the Participant.

 

6.2                               Domestic Relations Orders.

 

(a)                                  The Administrator shall establish written
procedures to determine whether any Domestic Relations Order directed to this
Plan is an Approved Domestic Relations Order in its sole discretion.  To the
extent required under an Approved Domestic Relations Order, any portion of a
Participant’s Deferred Compensation Account may be paid or set aside for payment
to a spouse, former spouse, or child of the Participant in cash, other property,
or both, in the Administrator’s sole discretion.

 

(b)                                 Where necessary to carry out the terms of an
Approved Domestic Relations Order, a separate account may be established with
respect to the spouse, former spouse, or child.  Any amount so set aside for a
spouse, former spouse, or child shall be paid out in a single lump sum payment
in cash, other property, or both, in the Administrator’s sole discretion, at the
earliest date that benefits may be paid to the Participant, unless the Domestic
Relations Order directs a different form of payment.  Nothing in this
Section 6.2 shall be construed to authorize any amount to be distributed under
this Plan at a time or in a form that is not permitted under the Plan or the
Code.

 

(c)                                  A Participant’s right to receive benefits
under this Plan will be reduced to the extent that any portion of a
Participant’s Deferred Compensation Account has been paid or set side for
payment to a spouse, former spouse, or child pursuant to an Approved Domestic
Relations Order or to the extent that the Company, a Participating Employer, or
the Plan is otherwise subject to a binding Domestic Relations Order for the
attachment,

 

 

8


 

garnishment, or execution of any portion of the Participant’s Deferred
Compensation Account or of any distributions therefrom.  The Participant shall
be deemed to have released the Company, each Participating Employer, the
Administrator, and the Plan from any claim with respect to such amounts in any
case in which (1) the Company, a Participating Employer, the Plan, or any Plan
representative has been served with legal process or otherwise joined in a
proceeding relating to such amounts, (2) the Participant has been notified of
the pendency of such proceeding in the manner prescribed by the law of the
jurisdiction in which the proceeding is pending for service of process or by
mail from the Company, a Participating Employer, the Plan, or a Plan
representative to the Participant’s last known mailing address, and (3) the
Participant fails to obtain an order of the court in the proceeding relieving
the Company, each Participating Employer, the Administrator, or this Plan from
the obligation to comply with the Domestic Relations Order.

 

(d)                                 Neither the Company, any Participating
Employer, the Plan, nor any Plan representative will be obligated to incur any
cost to defend against or set aside any Domestic Relations Order relating to the
division, attachment, garnishment, or execution of the Participant’s Deferred
Compensation Account or of any distribution therefrom.  Notwithstanding the
foregoing, if the Company, a Participating Employer, the Plan, or a Plan
representative is joined in any such proceeding, a Plan representative will take
such steps as it deems necessary and appropriate to protect the terms of the
Plan.

 

6.3                               Amendment, Suspension, and Termination.  The
Company, in its sole discretion, at any time may amend, suspend, or terminate
this Plan or any portion thereof in any manner and to any extent.  Such
amendment, suspension, or termination of the Plan will be final and binding on
each Participating Employer.  No amendment, suspension, or termination will
alter or impair any then existing Deferred Compensation Accounts without the
consent of the affected Participant.  Upon termination of the Plan, but only if
and to the extent allowed by section 409A of the Code and guidance published
thereunder, amounts credited to each Participant’s Deferred Compensation Account
will be distributed at the Administrator’s election (provided such election
applies uniformly to all such Participants) in a single lump sum payment (in
cash, other property, or both, at the Administrator’s election) either (a) at
any time after 30 days following the termination of the Plan, or (b) at such
time and in such event as are otherwise provided under the Plan.

 

6.4                               Unfunded Obligation.  This Plan is intended to
be, and will be operated and administered so as to be, a plan that is unfunded
and maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees.  Neither the
Company nor any Participating Employer will make any provision for funding or
insuring the Deferred Compensation Accounts that would cause the Plan to be
(a) a “funded” plan for purposes of Section 404(a)(5) of the Code or Title I of
ERISA, or (b) other than an “unfunded and unsecured promise to pay money or
property in the future” under Treasury Regulations Section 1.83-3(e).  A
Participant will be treated as a general, unsecured creditor of the Company and,
if applicable, his or her Participating Employer at all times under the Plan. 
This Plan constitutes a mere promise by the Company to make the benefit payments
as provided in the future.  It is the intention of the Company that the Deferred
Compensation Accounts be unfunded for tax purposes and for purposes of Title I
of ERISA.

 

 

9


 

The foregoing notwithstanding, the Company may establish a grantor trust
described in Treasury Regulation Sections 1.677(a)-(d) to accumulate assets to
pay the Deferred Compensation Accounts, provided that the trust assets will be
subject to the claims of the Company’s general creditors and will be required to
be used to satisfy the claims of the Company’s general creditors in the event
the Company or a Participating Employer is “insolvent” under the terms of such
trust.

 

6.5                               No Right to Employment or Other Benefits. 
Nothing contained herein will be construed as conferring upon any Participant
the right to continue in the employ of the Company or any Participating
Employer.  Any compensation deferred and any benefits paid under this Plan will
be disregarded in computing benefits under any employee benefit plan of the
Company or any Participating Employer.

 

6.6                               Claims Procedures.

 

(a)                                  In the event benefits provided under this
Plan are not timely paid, any Participant or, if the Participant is deceased,
the Participant’s designated beneficiary, may file a claim requesting benefits
under this Plan by submitting to the Administrator (or such officer or agent of
the Company as the Administrator may designate for such purpose) a written
statement setting out the general nature of the claim (the “Claim for
Benefits”).

 

(b)                                 If a duly submitted Claim for Benefits has
not been granted within 90 days of the submission of the claim, the Claim for
Benefits will be deemed denied for the purposes hereof.  If a duly submitted
Claim for Benefits is wholly or partly denied, written notice of the denial (the
“Notice of Denial”) will be furnished as provided in Section 6.6(c) hereunder to
the Participant within 90 days after receipt of the Claim for Benefits by the
Administrator.

 

(c)                                  Any Notice of Denial provided to a
Participant shall set forth in a manner reasonably calculated to be understood
by the Participant:

 

(1)                                  The specific reason or reasons for the
denial;

 

(2)                                  Reference to the specific Plan provisions
on which the denial is based;

 

(3)                                  A description of any additional material or
information necessary for the Participant to perfect the Claim for Benefits and
an explanation of why such material or information is necessary; and

 

(4)                                  A description of the Plan’s review
procedures and the time limits applicable to such procedures, including a
statement of the Participant’s right to bring a civil action under section
502(a) of ERISA following denial of the Claim for Benefits or Request for Review
(as defined below).

 

 

10


 

(d)                                 Within 60 days after receipt of any Notice
of Denial as herein provided, the Participant may request review of the denied
Claim for Benefits by submitting a written request therefor to the Administrator
(the “Request for Review”).

 

(e)                                  Upon submission of the Request for Review,
and before issuance of the decision on review, the Participant will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant, in the Administrator’s sole
discretion, to the Participant’s Claim for Benefits.

 

(f)                                    Within 30 days after submission of the
Request for Review, the Participant may submit written comments, documents,
records, and other information relating to the Claim for Benefits to the
Administrator.  In addition, upon request of the Participant, or upon its own
motion, the Administrator may, but will not be required to, provide the
Participant an opportunity for a hearing before the Administrator.

 

(g)                                 Within 60 days after receipt of a Request
for Review, the Administrator will render its decision unless special
circumstances (such as the need to hold a hearing) require an extension of time
for processing the Request for Review and the Administrator furnishes written
notice of the extension to the Participant, in which case a decision will be
rendered as soon as possible, but in no event later than 120 days after receipt
of the Request for Review.

 

(h)                                 The decision on review will be in writing
and will include:

 

(1)                                  Specific reasons for the decision, written
in a manner reasonably calculated to be understood by the Participant;

 

(2)                                  Reference to the specific Plan provisions
on which the decision is based;

 

(3)                                  A statement that the Participant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
Participant’s Claim for Benefits; and

 

(4)                                  A statement of the Participant’s right to
bring an action under section 502(a) of ERISA.

 

6.7                               Inurement.  This Plan will be binding upon and
inure to the benefit of the Company, each Participating Employer, their
successors and assigns, the Participant, and his or her heirs, executors,
personal representatives, administrators and beneficiaries.

 

6.8                               Notice.  Any notice, consent, or demand
required or permitted to be given under the provisions of this Plan will be in
writing, and will be signed by the party giving or making the same.  If such
notice, consent, or demand is mailed to a party pursuant hereto, it will be sent
by United States certified mail, postage prepaid, addressed to such party’s last
known address as shown in the records of the Company.  The date of such mailing
will be deemed the date of notice, consent, or demand.  Either party may change
the address to which notice is to be sent by giving notice of change of address
in the manner aforesaid.

 

 

11


 

6.9                               Governing Law.  This Plan, and the rights of
the parties hereunder, will be governed by and construed in accordance with the
laws of the State of Kansas, without reference to the principles of conflict of
laws.

 

6.10                        Taxation.  This Plan is intended to provide
tax-deferred benefits under certain provisions of the Code, including section
409A of the Code and the guidance promulgated thereunder.  To the extent the
Plan fails to satisfy the requirements of section 409A of the Code and related
guidance, the Company may, but shall not be required to, modify the Plan, in its
sole discretion, to the limited extent necessary to satisfy section 409A of the
Code and related guidance without the consent of any Participant.  Upon any
Internal Revenue Service finding that compensation intended to be deferred for
federal income tax purposes pursuant to this Plan is immediately taxable to a
Participant for such purposes, the Company may, but shall not be required to,
amend this Plan to comply with the Internal Revenue Service requirements
necessary to achieve the desired federal income tax benefits relating to this
Plan without the consent of any Participant.  Notwithstanding the foregoing,
each Participant agrees to be liable for any tax that may be imposed by the
Internal Revenue Service or any other taxing entity with respect to any benefits
provided pursuant to this Plan (including, without limitation, any and all
withholding taxes), irrespective of whether such tax consequences were intended
pursuant to this Plan.

 

 

12
